Title: Abigail Adams to James Lovell, 11 June 1780
From: Adams, Abigail
To: Lovell, James



Dear sir

June 11 1780


Your repeated favours of May 14, May 19 and 30 together with one bearing no date merrit my acknowledgement that amidst so great a Number of correspondents you should so often think of Portia. At the same time a sigh mingels with my gratitude that a Heart so benevolently disposed towards others whose life and Labours are so intirely devoted to the publick Service should have occasion for an anxious moment for the situation of those dearest to him—that he cannot even receive the consolation of visiting those dear connextions without increasing difficulties.—Blush Massachusets that so ardent, so zealous an advocate in your cause and in the cause of Liberty, so patient a sufferer and so indefatigable a Labourer still should not at least be placed in a situation where he would have less occasion to feel for the bone of his bone and flesh of his flesh.
But I quit a subject which always gives me pain to reflect upon, and thank you for your alphabetacall cipher tho I believe I shall never make use of it. I hate a cipher of any kind and have been so much more used to deal in realities with those I love, that I should make a miserable proficiency in modes and figures. Besides my Friend is no adept in investigating ciphers and hates to be puzzeld for a meaning. If Mr. L——1 will not call me Sausy I will tell him he has not the least occasion to make use of them himself since he commonly writes so much in the enigmatical way that no body but his particular correspondents will ever find out his meaning.
I have seen my friend sometimes rub his forehead upon the receipt of a Letter, walk the room—What does this Man mean? who can find out his meaning.
Your favour of May 14th enclosed Mr. A’s accounts and the proceedings of congress upon them. You mention that you suppose the Treasurer will draw a Bill of Exchange for the Ballance. If this could be done it would benifit me as I doubt not I could sell the Bill for hard Money. I shall take it as a favour Sir if you will endeavour to get it done for me. If a power of Attorney is necessary I will forward one to you; enclosed is a coppy of one given me by Mr. Adams which possibly may be of service to you in transacting this Buisness. If the Bills could be drawn for a thousand Livres each it would be still more advantageous to me. You will be so good as to let me know what is necessary for me to do in this Buisness.
You mention having received packets from Mr. Adams up to the 4th of March which is a few days later than any I have had from him. You mention some communications that you will make in a more leisure hour. You will not let them slip your memory I trust.—Heaven send forward our Allies and prosper their Arms in this Hour of distress. I tremble for the fate of Carolina. Rivington has given us a list of terrors but I hope the lieing Spirit has not left him. Massachusets will do all that is required of her if possible. Believe me whatever some interested sordid wretches may say or write the people have confidence in congress and tho some of their measures may not have been productive of all the good they wished for, the Generality of the people consider them as aiming at the publick Benifit—yet few feel for few know their difficulties and embarresments.—May I ask for a continuance of your favours, they amuse me in my retirement. I live secluded from the Gay world and have not been more than four miles from home for these 6 months. I mourn not that as a loss. The society of a few select Friends and my correspondents give me more solid satisfaction than dissapations for which I am not calculated. I feel myself so much Interested in the Fate of my country that she feels not a misfortune in which I do not participate. You will not wonder Sir that I am anxious to know her situation from one so capable of and disposed to give information to his assured Friend and Humble Servant,

Portia

